Rosenberry, J.
The plaintiff contends that the defendant Boehme is not a holder in due course because (1st) there was an infirmity in the instrument and a defect in the title of the transferrer, Du Bois French Cafés, Inc.; (2d) that the defendant Boehme did not take the note in good faith; (3d) that the defendant Boehme is not a holder in due course because he accepted the note with notice of the defect of title of the transferrer; and (4th) that the defendant Boehme is not the owner of said note because under the facts as claimed by the plaintiff the note is the property of the plaintiff. There is no infirmity in the instrument; the plaintiff’s claim here is that there is a defect in the title of the Du Bois French Cafés, Inc. It is claimed by the plaintiff that the note was transferred to the Du Bois French Cafés, Inc., for the purpose of enabling it to raise money, and that its transfer by the Du Bois French Cafés, Inc., for the purpose of securing a past-due indebtedness to Boehme was unauthorized and that the company had no title which it could transfer for that purpose; that the defendant Boehme had notice of such defect in the title of the Du Bois French Cafés, Inc., and therefore cannot be a holder in due course. There was a conflict in the evidence and the court found *246against the contention of the plaintiff, and we cannot say that the finding is against the clear preponderance or great weight of the evidence.
No useful. purpose would be served by a review of the evidence. The court had clearly in mind and correctly applied the rules of law, and his findings are clear and definite and well supported if the testimony of the defendant Boehme is to be believed.
Under the provisions of sec. 116.30, Stats. (Uniform Negotiable Instruments Act), if one accepts a note on account of an antecedent or pre-existing debt such acceptance constitutes the transferee a holder for value. That was not the rule in Wisconsin prior to the adoption of the Uniform Negotiable Instruments Law. When the act was first adopted in 1899, the rule of law in force prior to that time in this, state was annexed to sec. 1675 — 51 of the Wisconsin act (sec. 25 of the Uniform Negotiable Instruments Act). In 1917, however, sec. 1675 — 51, now sec. 116.30, was amended and made to conform to sec. 25 of the Uniform Negotiable Instruments Act. -Under that act and the circumstances of this case, the transferee becomes a holder for value. Kelso & Co. v. Ellis, 224 N. Y. 528, 121 N. E. 364. See, also, 3 Wis. Law Review, 321, 330-341; 5 Uniform Laws, Ann. 127, 228, and cases cited.
By the Court. — Judgment affirmed.